UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-5340 Name of Registrant: Vanguard New Jersey Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30 Date of reporting period: February 28, 2011 Item 1: Schedule of Investments Vanguard New Jersey Tax-Exempt Money Market Fund Schedule of Investments As of February 28, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.1%) New Jersey (88.3%) Bridgewater Township NJ BAN 2.000% 8/11/11 6,600 6,643 Burlington County NJ BAN 1.500% 10/20/11 10,675 10,748 Camden County NJ Improvement Authority Health Care Redevelopment Project Revenue (Cooper Health System Obligated Group) VRDO 0.230% 3/7/11 LOC 12,150 12,150 Camden County NJ Improvement Authority Lease Revenue (Parkview Redevelopment Housing Project) VRDO 0.220% 3/7/11 LOC 49,500 49,500 Delaware River & Bay Authority New Jersey Revenue VRDO 0.210% 3/7/11 LOC 4,300 4,300 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.190% 3/7/11 LOC 43,870 43,870 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.220% 3/7/11 LOC 15,500 15,500 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.260% 3/7/11 LOC 41,900 41,900 Egg Harbor Township NJ School District GO 5.000% 7/15/11 (Prere.) 2,640 2,712 Egg Harbor Township NJ School District GO 5.000% 7/15/11 (Prere.) 2,780 2,856 Egg Harbor Township NJ School District GO 5.000% 7/15/11 (Prere.) 2,000 2,055 Egg Harbor Township NJ School District GO 5.000% 7/15/11 (Prere.) 1,400 1,438 Egg Harbor Township NJ School District GO 5.100% 7/15/11 (Prere.) 2,950 3,032 Essex County Improvement Authority Revenue (Fern Senior Housing Project) VRDO 0.230% 3/7/11 LOC 7,300 7,300 Essex County NJ Improvement Authority Revenue (Jewish Community Center of MetroWest Inc. Project) VRDO 0.220% 3/7/11 LOC 11,625 11,625 Essex County NJ Improvement Authority Revenue (Pooled Government Loan) VRDO 0.200% 3/7/11 LOC 5,500 5,500 1 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) TOB VRDO 0.260% 3/7/11 (4) 4,185 4,185 Gloucester County NJ BAN 2.000% 9/29/11 13,500 13,630 Gloucester County NJ Pollution Control Financing Authority Revenue (ExxonMobil Project) VRDO 0.090% 3/1/11 38,500 38,500 Hopewell Township NJ BAN 2.000% 6/9/11 6,990 7,018 Linden NJ BAN 1.500% 5/12/11 14,174 14,202 1 Madison Borough NJ Board of Education TOB VRDO 0.250% 3/7/11 LOC 11,675 11,675 Mahwah Township NJ BAN 2.000% 8/12/11 5,000 5,035 Mahwah Township NJ BAN 2.000% 10/14/11 8,000 8,081 Mercer County NJ BAN 1.500% 2/13/12 37,290 37,645 New Jersey Building Authority Revenue VRDO 0.210% 3/7/11 LOC 13,070 13,070 New Jersey Building Authority Revenue VRDO 0.210% 3/7/11 LOC 26,865 26,865 New Jersey Building Authority Revenue VRDO 0.210% 3/7/11 LOC 26,780 26,780 New Jersey Economic Development Authority Exempt Facility Revenue (Logan Project) CP 0.290% 3/4/11 LOC 42,575 42,575 New Jersey Economic Development Authority Industrial Development Revenue (Ocean Spray Cranberries Inc. Project) VRDO 0.370% 3/7/11 LOC 8,000 8,000 New Jersey Economic Development Authority Mortgage Revenue (Franciscan Oaks Project) VRDO 0.200% 3/7/11 LOC 2,270 2,270 New Jersey Economic Development Authority Natural Gas Facilities Revenue (Nui Corp.) VRDO 0.220% 3/1/11 LOC 5,000 5,000 New Jersey Economic Development Authority NaturalGas Facilities Revenue (New Jersey Natural Gas) VRDO 0.300% 3/7/11 LOC 8,500 8,500 New Jersey Economic Development Authority NaturalGas Facilities Revenue (Pivotal Utility Holdings Inc. Project) VRDO 0.220% 3/1/11 LOC 5,000 5,000 New Jersey Economic Development Authority Revenue (Cooper Health System Project) VRDO 0.190% 3/7/11 LOC 18,300 18,300 1 New Jersey Economic Development Authority Revenue (Duke Farms Foundation Project) TOB VRDO 0.270% 3/7/11 7,900 7,900 New Jersey Economic Development Authority Revenue (Duke Farms Foundation Project) VRDO 0.200% 3/1/11 LOC 17,600 17,600 New Jersey Economic Development Authority Revenue (Order of St. Benedict Project) VRDO 0.200% 3/7/11 LOC 14,275 14,275 New Jersey Economic Development Authority Revenue (Presbyterian Homes Assisted Living) VRDO 0.190% 3/7/11 LOC 9,800 9,800 New Jersey Economic Development Authority Revenue (Ranney School Project) VRDO 0.360% 3/7/11 LOC 10,800 10,800 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/11 (ETM) 5,000 5,000 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 6/15/11 (Prere.) 7,040 7,139 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 6/15/11 (Prere.) 7,300 7,405 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 6/15/11 (Prere.) 10,000 10,146 1 New Jersey Economic Development Authority Revenue (School Facilities Construction) TOB VRDO 0.240% 3/7/11 9,955 9,955 1 New Jersey Economic Development Authority Revenue (School Facilities Construction) TOB VRDO 0.250% 3/7/11 11,020 11,020 New Jersey Economic Development Authority Revenue (School Facilities Construction) VRDO 0.190% 3/1/11 LOC 8,655 8,655 New Jersey Economic Development Authority Revenue (School Facilities Construction) VRDO 0.190% 3/1/11 LOC 51,370 51,370 New Jersey Economic Development Authority Revenue (School Facilities Construction) VRDO 0.200% 3/7/11 LOC 6,400 6,400 1 New Jersey Economic Development Authority Revenue TOB VRDO 0.250% 3/7/11 10,260 10,260 New Jersey Economic Development Authority Revenue(Geriatric Services Housing Corp. Inc. - CNJJHA Assisted Living Project) VRDO 0.280% 3/7/11 LOC 11,435 11,435 New Jersey Economic Development Authority Revenue(Trustees of the Lawrenceville School Project) VRDO 0.170% 3/1/11 4,800 4,800 New Jersey Economic Development Authority School Revenue (Blair Academy Project) VRDO 0.200% 3/7/11 LOC 12,015 12,015 New Jersey Economic Development Authority Special Facility Revenue (Port Newark Container) VRDO 0.230% 3/7/11 LOC 23,700 23,700 New Jersey Educational Facilities Authority Revenue (Caldwell College) VRDO 0.200% 3/7/11 LOC 7,300 7,300 1 New Jersey Educational Facilities Authority Revenue (Institute for Advanced Studies) VRDO 0.250% 3/7/11 25,200 25,200 New Jersey Educational Facilities Authority Revenue (Institute for Advanced Studies) VRDO 0.250% 3/7/11 13,625 13,625 1 New Jersey Educational Facilities Authority Revenue (Institute for Defense Analyses) VRDO 0.260% 3/7/11 LOC 9,170 9,170 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/11 3,000 3,048 1 New Jersey Educational Facilities Authority Revenue (Princeton University) TOB VRDO 0.260% 3/7/11 10,900 10,900 New Jersey Educational Facilities Authority Revenue (Seton Hall University) VRDO 0.210% 3/7/11 LOC 15,210 15,210 New Jersey Environmental Infrastructure Trust Revenue 3.000% 9/1/11 4,865 4,931 1 New Jersey GO TOB PUT 0.300% 3/16/11 50,000 50,000 New Jersey GO TOB PUT 0.310% 4/5/11 25,000 25,000 1 New Jersey GO TOB VRDO 0.220% 3/1/11 22,700 22,700 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) VRDO 0.240% 3/7/11 LOC 20,000 20,000 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.230% 3/7/11 LOC 8,500 8,500 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.230% 3/7/11 LOC 12,700 12,700 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health Systems) VRDO 0.240% 3/7/11 LOC 20,000 20,000 New Jersey Health Care Facilities Financing Authority Revenue (Meridian IV) VRDO 0.200% 3/7/11 (12) 14,430 14,430 1 New Jersey Health Care Facilities Financing Authority Revenue (Meridian V) TOB VRDO 0.310% 3/7/11 (12) 5,635 5,635 New Jersey Health Care Facilities Financing Authority Revenue (MHAC I LLC) VRDO 0.200% 3/7/11 LOC 9,625 9,625 New Jersey Health Care Facilities Financing Authority Revenue (Princeton Healthcare) VRDO 0.190% 3/7/11 LOC 7,500 7,500 New Jersey Health Care Facilities Financing Authority Revenue (Rahway Hospital) VRDO 0.200% 3/7/11 LOC 9,280 9,280 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) VRDO 0.200% 3/7/11 LOC 9,000 9,000 New Jersey Health Care Facilities Financing Authority Revenue (RWJ Health Care Corp.) VRDO 0.190% 3/7/11 LOC 14,665 14,665 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.180% 3/1/11 LOC 1,700 1,700 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.190% 3/7/11 LOC 23,850 23,850 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.220% 3/7/11 LOC 14,000 14,000 1 New Jersey Higher Education Assistance Authority Student Loan Revenue TOB VRDO 0.260% 3/7/11 5,435 5,435 New Jersey Housing & Mortgage Finance Agency Multi-Family Housing Revenue VRDO 0.270% 3/7/11 LOC 6,830 6,830 New Jersey Housing & Mortgage Finance Agency Multi-Family Housing Revenue VRDO 0.280% 3/7/11 (4) 11,945 11,945 New Jersey Housing & Mortgage Finance Agency Multi-Family Housing Revenue VRDO 0.350% 3/7/11 (4) 21,015 21,015 New Jersey Housing & Mortgage Finance Agency Multi-Family Housing Revenue VRDO 0.350% 3/7/11 (4) 14,025 14,025 1 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue TOB VRDO 0.320% 3/7/11 7,500 7,500 1 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue TOB VRDO 0.370% 3/7/11 6,840 6,840 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.210% 3/7/11 25,000 25,000 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.230% 3/7/11 10,500 10,500 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.230% 3/7/11 13,900 13,900 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.230% 3/7/11 9,900 9,900 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.230% 3/7/11 21,800 21,800 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.250% 3/7/11 9,000 9,000 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/11 (ETM) 7,165 7,266 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.500% 6/15/11 (ETM) 7,510 7,642 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/11 (Prere.) 5,000 5,183 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.000% 12/15/11 (Prere.) 3,000 3,133 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.000% 12/15/11 (Prere.) 330 344 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.000% 12/15/11 (Prere.) 1,440 1,504 1 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.250% 3/7/11 15,950 15,950 1 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.250% 3/7/11 12,655 12,655 1 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.260% 3/7/11 LOC 11,045 11,045 1 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.260% 3/7/11 LOC 39,530 39,530 1 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.280% 3/7/11 LOC 24,355 24,355 1 New Jersey Turnpike Authority Revenue TOB VRDO 0.360% 3/7/11 (4) 6,745 6,745 New Jersey Turnpike Authority Revenue VRDO 0.210% 3/7/11 LOC 15,900 15,900 New Jersey Turnpike Authority Revenue VRDO 0.270% 3/7/11 LOC 73,100 73,100 1 Nuveen New Jersey Investment Quality Municipal Fund VRDP VRDO 0.510% 3/7/11 LOC 30,000 30,000 Port Authority of New York & New Jersey CP 0.320% 4/6/11 4,000 4,000 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.260% 3/7/11 4,000 4,000 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.270% 3/7/11 (4) 5,000 5,000 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.270% 3/7/11 3,500 3,500 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.270% 3/7/11 (4) 6,200 6,200 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.290% 3/7/11 (4) 7,770 7,770 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.320% 3/7/11 5,600 5,600 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.330% 3/7/11 (4) 23,315 23,315 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.350% 3/7/11 3,335 3,335 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.350% 3/7/11 5,555 5,555 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.360% 3/7/11 (4) 4,050 4,050 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.360% 3/7/11 7,320 7,320 Princeton NJ Regional School District GO 3.000% 2/1/12 2,500 2,559 Princeton University New Jersey CP 0.280% 3/8/11 7,650 7,650 Rockaway Township NJ BAN 2.000% 9/30/11 9,912 10,001 Rutgers State University New Jersey Revenue VRDO 0.180% 3/1/11 33,070 33,070 Rutgers State University New Jersey Revenue VRDO 0.200% 3/1/11 64,705 64,705 Scotch Plains Township NJ BAN 1.500% 1/20/12 9,150 9,233 South Jersey Transportation Authority New Jersey Transportation System Revenue VRDO 0.200% 3/7/11 LOC 32,525 32,525 1 Tobacco Settlement Financing Corp. New Jersey Revenue TOB VRDO 0.260% 3/7/11 (Prere.) 21,885 21,885 Union County NJ BAN 2.000% 7/1/11 30,000 30,152 Union County NJ Pollution Control Financing Authority Revenue (Exxon Project) VRDO 0.090% 3/1/11 27,410 27,410 Union County NJ Pollution Control Financing Authority Revenue (Exxon Project) VRDO 0.090% 3/1/11 16,350 16,350 Vineland NJ (Electric Utility) GO VRDO 0.270% 3/7/11 LOC 8,400 8,400 Wayne Township NJ BAN 2.000% 9/16/11 5,500 5,545 Puerto Rico (11.8%) 1 Puerto Rico Aqueduct & Sewer Authority Revenue TOB VRDO 0.360% 3/7/11 (12) 5,450 5,450 1 Puerto Rico Electric Power Authority Revenue TOB VRDO 0.260% 3/7/11 (4) 11,330 11,330 Puerto Rico GO VRDO 0.200% 3/7/11 LOC 3,700 3,700 1 Puerto Rico Highway & Transportation Authority Revenue TOB VRDO 0.270% 3/7/11 (4) 4,450 4,450 1 Puerto Rico Housing Finance Authority Revenue TOB VRDO 0.260% 3/7/11 6,760 6,760 1 Puerto Rico Industrial Medical & Environmental Pollution Control Facilities Financing Authority Revenue (Abbott Laboratories Project) PUT 0.950% 3/1/11 12,575 12,575 Puerto Rico Public Finance Corp. Revenue 5.500% 2/1/12 (Prere.) 23,070 24,127 Puerto Rico Public Finance Corp. Revenue 5.500% 2/1/12 (Prere.) 3,500 3,662 Puerto Rico Sales Tax Financing Corp. Revenue PUT 5.000% 8/1/11 (Prere.) 72,650 74,092 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.260% 3/7/11 39,300 39,300 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.260% 3/7/11 6,725 6,725 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.260% 3/7/11 LOC 8,720 8,720 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.270% 3/7/11 4,875 4,875 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.280% 3/7/11 LOC 8,975 8,975 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.280% 3/7/11 LOC 8,900 8,900 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.280% 3/7/11 LOC 7,425 7,425 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.310% 3/7/11 11,800 11,800 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.360% 3/7/11 8,375 8,375 Total Tax-Exempt Municipal Bonds (Cost $2,133,517) Total Investments (100.1%) (Cost $2,133,517) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2011, the aggregate value of these securities was $581,845,000, representing 27.3% of net assets. New Jersey Tax-Exempt Money Market Fund Key to Abbreviations ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. IDA - Industrial Development Authority Bond. IDR - Industrial Development Revenue Bond. PCR - Pollution Control Revenue Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. UFSD - Union Free School District. USD - United School District. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. New Jersey Tax-Exempt Money Market Fund Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corp. (13) Berkshire Hathaway Assurance Corp. (14) National Public Finance Guarantee Corp. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At February 28, 2011, 100% of the fund's investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. Vanguard New Jersey Long-Term Tax-Exempt Fund Schedule of Investments As of February 28, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.1%) New Jersey (97.5%) Atlantic County NJ Public Facilities COP 7.400% 3/1/11 (14) 4,025 4,027 Atlantic County NJ Public Facilities COP 6.000% 3/1/14 (14) 3,685 4,140 Atlantic County NJ Public Facilities COP 6.000% 3/1/15 (14) 1,480 1,698 Atlantic County NJ Utility Authority Sewer Revenue 6.875% 1/1/12 (ETM) 370 387 Bayonne NJ TAN 5.750% 7/1/35 7,500 7,679 Burlington County NJ Bridge Commission Revenue 5.250% 12/15/21 (2) 3,200 3,495 Camden County NJ Improvement Authority Lease Revenue (Cherry Hill Township Library Project) 5.500% 5/1/12 (Prere.) 1,140 1,207 Camden County NJ Improvement Authority Lease Revenue (Cherry Hill Township Library Project) 5.500% 5/1/12 (Prere.) 1,335 1,413 Camden County NJ Improvement Authority Lease Revenue (Cherry Hill Township Library Project) 5.500% 5/1/12 (Prere.) 1,265 1,339 Camden County NJ Improvement Authority Lease Revenue (Cherry Hill Township Library Project) 5.500% 5/1/12 (Prere.) 1,025 1,085 Cape May County NJ Industrial Pollution Control Financing Authority Revenue (Atlantic City ElectricCo. Project) 6.800% 3/1/21 (14) 15,400 18,370 Cape May County NJ Municipal Utility Authority Revenue 5.250% 1/1/18 (14) 2,165 2,230 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.625% 1/1/26 (4) 2,500 2,502 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/35 4,000 3,929 Essex County NJ Improvement Authority Revenue 5.250% 12/15/18 (2) 10,000 11,278 Essex County NJ Improvement Authority Revenue 5.250% 12/15/20 (2) 5,010 5,602 Evesham NJ Utility Authority Revenue 5.000% 7/1/16 (2) 3,435 3,595 Evesham NJ Utility Authority Revenue 5.000% 7/1/18 (2) 1,605 1,666 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 0.000% 11/1/21 (4) 9,825 6,282 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.250% 11/1/21 (4) 6,000 6,966 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 0.000% 11/1/22 (4) 32,200 19,443 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.750% 11/1/28 (4) 7,500 8,424 Gloucester County NJ Improvement Authority Lease Revenue 5.000% 7/15/16 (14) 1,000 1,065 Gloucester County NJ Improvement Authority Lease Revenue 5.000% 7/15/17 (14) 865 933 Gloucester County NJ Improvement Authority Lease Revenue 5.000% 7/15/20 (14) 1,150 1,217 Gloucester County NJ Improvement Authority Lease Revenue 5.000% 7/15/23 (14) 1,000 1,030 Gloucester Township NJ Municipal Utility Authority Revenue 5.650% 3/1/18 (2) 2,250 2,524 Hillsborough Township NJ School District GO 5.375% 10/1/13 (4) 1,250 1,387 Hillsborough Township NJ School District GO 5.375% 10/1/19 (4) 1,720 2,028 Hoboken-Union City-Weehawken NJ Sewerage Authority Revenue 6.250% 8/1/13 (14) 9,590 10,405 Hudson County NJ Improvement Authority Solid Waste Systems Revenue 5.750% 1/1/35 2,000 2,054 Hudson County NJ Improvement Authority Solid Waste Systems Revenue 6.000% 1/1/40 3,000 3,175 Jackson Township NJ Board of Education GO 5.375% 4/15/12 (Prere.) 6,885 7,253 Jackson Township NJ Board of Education GO 5.375% 4/15/12 (Prere.) 7,676 8,086 Jackson Township NJ Board of Education GO 5.250% 6/15/21 (14) 11,195 12,735 Marlboro Township NJ Board of Education GO 5.000% 7/15/14 1,045 1,062 Mercer County NJ Improvement Authority Special Services School District Revenue 5.950% 12/15/12 2,590 2,747 Middlesex County NJ COP 5.000% 8/1/11 (14) 1,050 1,070 Middlesex County NJ COP 5.500% 8/1/15 (14) 1,195 1,218 Middlesex County NJ Improvement Authority Lease Revenue (Perth Amboy Municipal Complex Project) 5.375% 3/15/22 (14) 1,825 1,841 Middlesex County NJ Improvement Authority Lease Revenue (Perth Amboy Municipal Complex Project) 5.375% 3/15/23 (14) 1,925 1,934 Middlesex County NJ Improvement Authority Revenue (Heldrich Center Hotel/Conference Project) 5.000% 1/1/15 365 204 Middlesex County NJ Improvement Authority Revenue (Heldrich Center Hotel/Conference Project) 5.000% 1/1/20 500 236 Middlesex County NJ Improvement Authority Revenue (Heldrich Center Hotel/Conference Project) 5.000% 1/1/32 5,100 2,350 Middlesex County NJ Improvement Authority Revenue (Heldrich Center Hotel/Conference Project) 5.125% 1/1/37 3,500 1,609 Middlesex County NJ Improvement Authority Revenue (Open Space Trust Fund) 5.250% 9/15/19 1,585 1,723 Middlesex County NJ Improvement Authority Revenue (Open Space Trust Fund) 5.250% 9/15/20 1,600 1,737 Middlesex County NJ Improvement Authority Revenue (Open Space Trust Fund) 5.250% 9/15/21 2,375 2,577 Monmouth County NJ Improvement Authority Lease Revenue (Brookdale Community College) 5.875% 8/1/31 1,000 1,101 Monmouth County NJ Improvement Authority Lease Revenue (Brookdale Community College) 6.000% 8/1/38 3,900 4,250 Monmouth County NJ Improvement Authority Revenue (Howell Township Board of Education) 5.000% 7/15/12 (Prere.) 2,115 2,245 Monmouth County NJ Improvement Authority Revenue (Howell Township Board of Education) 5.000% 7/15/12 (Prere.) 2,225 2,361 Monmouth County NJ Improvement Authority Revenue (Pooled Government Loan) 5.000% 12/1/13 (2) 1,545 1,651 Monmouth County NJ Improvement Authority Revenue (Pooled Government Loan) 5.000% 12/1/14 (2) 3,205 3,446 Monmouth County NJ Improvement Authority Revenue (Pooled Government Loan) 5.000% 12/1/16 (2) 1,000 1,077 Monmouth County NJ Improvement Authority Revenue (Pooled Government Loan) 5.250% 12/1/18 (2) 2,000 2,138 Monmouth County NJ Improvement Authority Revenue (Pooled Government Loan) 5.250% 12/1/21 (2) 1,275 1,321 Montgomery Township NJ School District GO 5.250% 8/1/13 (14) 1,285 1,322 Montgomery Township NJ School District GO 5.250% 8/1/17 (14) 1,280 1,316 Montgomery Township NJ School District GO 5.250% 8/1/18 (14) 910 935 New Jersey Casino Reinvestment Development Authority Revenue (Hotel Room Fee) 5.250% 1/1/20 (2) 2,945 3,013 New Jersey Casino Reinvestment Development Authority Revenue (Hotel Room Fee) 5.250% 1/1/21 (2) 6,255 6,339 New Jersey Casino Reinvestment Development Authority Revenue (Hotel Room Fee) 5.250% 1/1/22 (2) 5,585 5,585 New Jersey Casino Reinvestment Development Authority Revenue (Parking Fee) 5.250% 6/1/21 (14) 3,000 3,020 New Jersey Economic Development Authority Revenue (Bayonne/IMTT Project) VRDO 0.210% 3/1/11 LOC 5,000 5,000 New Jersey Economic Development Authority Revenue (Bayonne/IMTT Project) VRDO 0.210% 3/1/11 LOC 10,000 10,000 New Jersey Economic Development Authority Revenue (Bayonne/IMTT Project) VRDO 0.210% 3/1/11 LOC 10,000 10,000 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.750% 6/15/29 19,500 17,485 New Jersey Economic Development Authority Revenue (Hillcrest Health Service System Project) 0.000% 1/1/12 (2) 2,500 2,401 New Jersey Economic Development Authority Revenue (Hillcrest Health Service System Project) 0.000% 1/1/13 (2) 3,000 2,726 New Jersey Economic Development Authority Revenue (Motor Vehicle Surcharges) 5.250% 7/1/24 (14) 6,000 6,192 New Jersey Economic Development Authority Revenue (Motor Vehicle Surcharges) 5.250% 7/1/25 (14) 14,000 14,325 New Jersey Economic Development Authority Revenue (Motor Vehicle Surcharges) 5.250% 7/1/26 (14) 2,500 2,537 New Jersey Economic Development Authority Revenue (Motor Vehicle Surcharges) 5.250% 7/1/31 (14) 25,175 25,396 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 6/15/13 (2)(ETM) 1,200 1,331 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/13 7,500 7,996 1 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/13 (Prere.) 4,000 4,416 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/14 10,000 10,757 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/14 14,000 15,098 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/16 10,255 11,093 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/17 2,000 2,149 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/17 5,000 5,366 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/18 2,650 2,788 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/18 2,500 2,657 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/18 (14) 10,285 11,468 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/18 5,000 5,331 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/19 3,000 3,232 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/19 2,000 2,115 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 12/15/19 (2) 1,550 1,692 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/21 2,500 2,714 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/22 3,000 3,131 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/25 3,000 3,054 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 3/1/26 9,500 9,589 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.125% 3/1/28 8,000 7,960 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/29 (14) 7,055 7,313 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 12/15/29 11,520 11,906 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.125% 3/1/30 (10) 1,000 1,002 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.125% 3/1/30 9,500 9,515 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/30 (14) 5,480 5,426 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/30 4,065 4,025 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/31 7,105 6,960 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/32 1,000 965 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/33 7,825 7,459 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/34 8,000 7,556 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/36 18,250 16,983 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/37 22,150 20,527 New Jersey Economic Development Authority Revenue (School Facilities Construction) PUT 5.000% 9/1/14 (4) 12,500 13,678 New Jersey Economic Development Authority Revenue (School Facilities Construction) PUT 5.000% 9/1/14 (4) 8,000 8,754 New Jersey Economic Development Authority Revenue (School Facilities Construction) PUT 5.000% 9/1/15 (4) 31,625 34,919 New Jersey Economic Development Authority Revenue (School Facilities Construction) PUT 5.000% 9/1/15 (4) 5,000 5,521 New Jersey Economic Development Authority Revenue (St. Barnabas Project) 0.000% 7/1/12 (14) 4,550 4,173 New Jersey Economic Development Authority Revenue (St. Barnabas Project) 0.000% 7/1/13 (14) 4,500 3,861 New Jersey Economic Development Authority Revenue (St. Barnabas Project) 0.000% 7/1/14 (14) 4,210 3,372 New Jersey Economic Development Authority Revenue(Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.375% 6/1/25 1,340 1,258 New Jersey Economic Development Authority Revenue(Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.750% 6/1/31 1,000 936 New Jersey Economic Development Authority Revenue(Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.875% 6/1/42 8,000 7,294 New Jersey Economic Development Authority Revenue(Trustees of the Lawrenceville School Project) VRDO 2.832% 3/1/11 7,900 7,900 New Jersey Economic Development Authority Revenue(Trustees of the Lawrenceville School Project) VRDO 3.450% 3/1/11 2,350 2,350 New Jersey Economic Development Authority Transportation Project Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/14 15,000 16,115 New Jersey Economic Development Authority Transportation Project Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/18 5,965 6,384 New Jersey Economic Development Authority Transportation Project Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/19 2,580 2,739 New Jersey Educational Facilities Authority Revenue (College of New Jersey) 5.000% 7/1/14 (4) 3,180 3,471 New Jersey Educational Facilities Authority Revenue (College of New Jersey) 5.000% 7/1/16 (4) 4,410 4,905 New Jersey Educational Facilities Authority Revenue (Drew University) 5.250% 7/1/20 (14) 2,060 2,280 New Jersey Educational Facilities Authority Revenue (Drew University) 5.250% 7/1/21 (14) 1,550 1,707 New Jersey Educational Facilities Authority Revenue (Fairleigh Dickinson University) 5.500% 7/1/23 2,750 2,758 New Jersey Educational Facilities Authority Revenue (Georgian Court University) 5.000% 7/1/33 1,000 886 New Jersey Educational Facilities Authority Revenue (Higher Education Trust Fund) 5.000% 9/1/19 (4) 5,000 5,318 New Jersey Educational Facilities Authority Revenue (Higher Education Trust Fund) 5.000% 9/1/20 (4) 5,015 5,267 New Jersey Educational Facilities Authority Revenue (Kean University) 5.250% 7/1/13 (Prere.) 2,605 2,873 New Jersey Educational Facilities Authority Revenue (Kean University) 5.250% 7/1/13 (Prere.) 2,775 3,060 New Jersey Educational Facilities Authority Revenue (Kean University) 5.000% 7/1/20 (14) 2,585 2,747 New Jersey Educational Facilities Authority Revenue (Kean University) 5.000% 7/1/21 (14) 3,025 3,170 New Jersey Educational Facilities Authority Revenue (Kean University) 5.250% 9/1/29 2,500 2,536 New Jersey Educational Facilities Authority Revenue (Kean University) 5.500% 9/1/36 5,000 4,980 New Jersey Educational Facilities Authority Revenue (Montclair State University) 5.000% 7/1/15 (Prere.) 4,700 5,378 New Jersey Educational Facilities Authority Revenue (Montclair State University) 5.000% 7/1/27 (2) 5,000 5,030 New Jersey Educational Facilities Authority Revenue (New Jersey Institute of Technology) 5.250% 7/1/11 (Prere.) 1,470 1,494 New Jersey Educational Facilities Authority Revenue (New Jersey Institute of Technology) 5.250% 7/1/11 (Prere.) 1,725 1,753 New Jersey Educational Facilities Authority Revenue (New Jersey Institute of Technology) 5.250% 7/1/11 (Prere.) 1,000 1,016 New Jersey Educational Facilities Authority Revenue (New Jersey Institute of Technology) 5.000% 7/1/20 2,725 2,934 New Jersey Educational Facilities Authority Revenue (New Jersey Institute of Technology) 5.000% 7/1/21 2,635 2,801 New Jersey Educational Facilities Authority Revenue (New Jersey Institute of Technology) 5.000% 7/1/31 1,000 977 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/20 6,020 6,977 New Jersey Educational Facilities Authority Revenue (Princeton University) 4.500% 7/1/35 9,900 9,455 New Jersey Educational Facilities Authority Revenue (Princeton University) 4.500% 7/1/37 5,000 4,748 New Jersey Educational Facilities Authority Revenue (Ramapo College) 5.000% 7/1/12 (Prere.) 1,700 1,798 New Jersey Educational Facilities Authority Revenue (Ramapo College) 5.000% 7/1/12 (Prere.) 1,010 1,068 New Jersey Educational Facilities Authority Revenue (Ramapo College) 5.000% 7/1/15 (14) 1,550 1,598 New Jersey Educational Facilities Authority Revenue (Richard Stockton College) 5.375% 7/1/38 5,000 4,870 New Jersey Educational Facilities Authority Revenue (Rowan University) 5.250% 7/1/11 (Prere.) 235 241 New Jersey Educational Facilities Authority Revenue (Rowan University) 5.250% 7/1/11 (Prere.) 190 195 New Jersey Educational Facilities Authority Revenue (Rowan University) 5.250% 7/1/11 (Prere.) 205 211 New Jersey Educational Facilities Authority Revenue (Rowan University) 5.125% 7/1/13 (Prere.) 2,800 3,080 New Jersey Educational Facilities Authority Revenue (Rowan University) 5.250% 7/1/14 (14) 2,070 2,118 New Jersey Educational Facilities Authority Revenue (Rowan University) 5.250% 7/1/15 (14) 1,690 1,729 New Jersey Educational Facilities Authority Revenue (Rowan University) 5.250% 7/1/16 (14) 1,845 1,887 New Jersey Educational Facilities Authority Revenue (Rowan University) 5.000% 7/1/24 (14) 2,200 2,245 New Jersey Educational Facilities Authority Revenue (Seton Hall University) 5.250% 7/1/12 (2) 1,275 1,280 New Jersey Educational Facilities Authority Revenue (Seton Hall University) 5.250% 7/1/15 (2) 400 405 New Jersey Educational Facilities Authority Revenue (Seton Hall University) 5.250% 7/1/16 (2) 200 203 New Jersey Educational Facilities Authority Revenue (Stevens Institute of Technology) 5.125% 7/1/13 (Prere.) 2,000 2,200 New Jersey Educational Facilities Authority Revenue (Stevens Institute of Technology) 5.250% 7/1/13 (Prere.) 6,000 6,617 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 7.500% 12/1/32 7,250 7,965 New Jersey Equipment Lease Purchase COP 5.000% 6/15/13 5,000 5,319 New Jersey Equipment Lease Purchase COP 5.000% 6/15/16 4,000 4,319 New Jersey Equipment Lease Purchase COP 5.000% 6/15/17 3,000 3,226 New Jersey Equipment Lease Purchase COP 5.000% 6/15/18 9,000 9,626 New Jersey Equipment Lease Purchase COP 5.000% 6/15/19 9,755 10,349 New Jersey Equipment Lease Purchase COP 5.000% 6/15/20 1,500 1,580 New Jersey Equipment Lease Purchase COP 5.000% 6/15/23 1,000 1,019 New Jersey GO 5.000% 8/1/16 5,190 5,840 New Jersey GO 5.000% 8/1/17 9,035 10,185 New Jersey GO 5.250% 7/15/18 (2) 4,000 4,554 New Jersey GO 5.500% 7/15/18 (14) 1,000 1,153 New Jersey GO 5.000% 8/15/19 5,000 5,570 New Jersey GO 5.000% 6/1/20 915 1,005 New Jersey GO 5.000% 6/1/21 6,835 7,415 2 New Jersey GO TOB VRDO 0.220% 3/1/11 8,600 8,600 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/13 7,330 7,756 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/14 7,695 8,244 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/15 5,000 5,379 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/18 4,095 4,348 New Jersey Health Care Facilities Financing Authority Revenue (Atlantic City Medical Center) 5.750% 7/1/12 (Prere.) 2,220 2,369 New Jersey Health Care Facilities Financing Authority Revenue (Atlantic City Medical Center) 6.250% 7/1/12 (Prere.) 1,750 1,879 New Jersey Health Care Facilities Financing Authority Revenue (Atlantic City Medical Center) 6.250% 7/1/17 2,200 2,280 New Jersey Health Care Facilities Financing Authority Revenue (Atlantic City Medical Center) 5.750% 7/1/25 2,780 2,817 New Jersey Health Care Facilities Financing Authority Revenue (Atlanticare Regional Medical Center) 5.000% 7/1/23 2,675 2,724 New Jersey Health Care Facilities Financing Authority Revenue (Atlanticare Regional Medical Center) 5.000% 7/1/26 2,780 2,737 New Jersey Health Care Facilities Financing Authority Revenue (Atlanticare Regional Medical Center) 5.000% 7/1/37 10,000 9,243 New Jersey Health Care Facilities Financing Authority Revenue (Capital Health Systems Obligated Group) 5.750% 7/1/13 (Prere.) 7,000 7,726 New Jersey Health Care Facilities Financing Authority Revenue (Children's Specialized Hospital) 5.000% 7/1/24 800 731 New Jersey Health Care Facilities Financing Authority Revenue (Children's Specialized Hospital) 5.500% 7/1/30 3,055 2,803 New Jersey Health Care Facilities Financing Authority Revenue (Children's Specialized Hospital) 5.500% 7/1/36 6,800 5,983 New Jersey Health Care Facilities Financing Authority Revenue (Community Medical Center/Kimball Medical Center/Kensington Manor Care Center) 5.250% 7/1/12 (4) 105 105 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/17 1,250 1,283 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/20 3,000 3,000 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.125% 1/1/21 15,000 14,947 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/22 3,500 3,428 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/28 3,500 3,146 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/34 2,000 1,717 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Asset Transformation Program) 5.000% 10/1/13 3,785 4,081 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Asset Transformation Program) 5.500% 10/1/23 10,000 10,395 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Asset Transformation Program) 5.750% 10/1/31 1,500 1,514 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.230% 3/7/11 LOC 7,300 7,300 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.230% 3/7/11 LOC 7,150 7,150 New Jersey Health Care Facilities Financing Authority Revenue (Hunterdon Medical Center) 5.250% 7/1/25 1,200 1,174 New Jersey Health Care Facilities Financing Authority Revenue (Hunterdon Medical Center) 5.125% 7/1/35 3,450 3,090 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.625% 7/1/13 (4) 7,255 7,277 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.250% 7/1/29 (4) 11,355 11,196 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health Systems) 5.000% 7/1/38 (12) 4,390 4,158 New Jersey Health Care Facilities Financing Authority Revenue (Meridian III) VRDO 0.230% 3/7/11 (4) 11,400 11,400 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) 5.000% 7/1/31 5,000 4,778 New Jersey Health Care Facilities Financing Authority Revenue (South Jersey Hospital) 5.000% 7/1/36 10,000 9,005 New Jersey Health Care Facilities Financing Authority Revenue (South Jersey Hospital) 5.000% 7/1/46 7,505 6,525 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 5.250% 7/1/13 (14) 2,695 2,700 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 5.250% 7/1/16 (14) 2,340 2,342 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 0.000% 7/1/21 (ETM) 1,260 864 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 0.000% 7/1/21 (14) 1,740 822 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 5.000% 7/1/29 1,000 850 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.250% 7/1/14 (4) 11,000 11,025 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 6.000% 7/1/29 (12) 1,000 1,028 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.750% 7/1/33 3,000 3,035 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.500% 7/1/38 (12) 3,000 3,048 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.200% 3/1/11 LOC 2,055 2,055 New Jersey Higher Education Assistance Authority Student Loan Revenue 4.750% 12/1/21 5,000 5,046 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/25 1,500 1,454 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/26 1,500 1,444 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 6/1/27 6,280 6,420 New Jersey Higher Education Assistance Authority Student Loan Revenue 4.500% 12/1/29 3,000 2,956 New Jersey Higher Education Assistance Authority Student Loan Revenue 4.750% 12/1/29 6,000 5,899 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.625% 6/1/30 5,000 5,087 New Jersey Housing & Mortgage Finance Agency Multi-Family Housing Revenue 5.700% 5/1/20 (4) 1,905 1,907 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue 6.500% 10/1/38 3,370 3,629 New Jersey Sports & Exposition Authority Revenue 6.500% 3/1/13 (14)(ETM) 605 639 New Jersey Sports & Exposition Authority Revenue 6.500% 3/1/13 (14) 530 558 New Jersey Sports & Exposition Authority Revenue 5.500% 3/1/17 (14) 5,505 6,138 New Jersey Sports & Exposition Authority Revenue 5.500% 3/1/17 (14)(ETM) 250 299 New Jersey Sports & Exposition Authority Revenue (Convention Center Luxury Tax) 5.500% 3/1/21 (14) 3,000 3,219 New Jersey Sports & Exposition Authority Revenue (Convention Center Luxury Tax) 5.500% 3/1/22 (14) 1,000 1,055 New Jersey Transportation Corp. COP 5.500% 9/15/12 (2) 20,000 21,148 New Jersey Transportation Corp. COP 5.500% 9/15/14 (2) 1,500 1,638 New Jersey Transportation Corp. COP 5.500% 9/15/15 (2) 15,000 16,504 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/15 (14)(ETM) 5,000 5,801 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/15 (2) 1,000 1,103 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/15 (2) 1,600 1,780 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/17 2,810 3,016 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/17 3,480 3,735 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/17 2,500 2,683 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/17 (4) 1,775 1,998 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/18 2,000 2,122 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/18 (4) 5,210 5,862 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.000% 12/15/18 (Prere.) 1,740 2,175 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/19 (4) 8,000 8,783 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/19 17,675 19,010 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/19 7,500 8,066 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/20 5,000 5,629 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/20 (4) 5,800 6,298 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/20 (4) 5,000 5,450 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/20 9,000 9,616 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/20 (3) 7,000 7,605 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/21 8,000 8,581 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/22 2,500 2,596 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/22 8,875 9,407 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/23 (14) 5,750 6,177 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/23 8,900 4,337 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/23 (2) 4,830 4,972 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/24 (14) 4,900 5,279 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/24 3,000 3,033 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/25 (14) 7,000 7,501 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/25 8,000 3,336 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/25 10,800 4,504 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/26 11,585 4,463 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/28 18,000 5,927 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/28 8,855 2,916 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/29 25,360 7,704 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/30 10,000 2,802 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/31 18,500 4,803 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/32 6,420 1,543 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/32 10,000 2,403 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/32 (2) 20,085 20,118 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/33 3,000 669 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/33 10,000 2,231 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/34 8,210 1,711 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/34 5,000 1,042 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/35 6,000 1,168 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/36 11,675 2,111 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/37 4,365 737 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/38 10,000 1,571 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/38 15,000 2,363 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/38 (12) 6,900 7,075 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.000% 12/15/38 3,260 3,475 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/39 15,150 2,221 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/40 4,500 615 2 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.260% 3/7/11 6,785 6,785 New Jersey Transportation Trust Fund Authority Transportation System Revenue VRDO 0.230% 3/7/11 LOC 5,100 5,100 New Jersey Turnpike Authority Revenue 6.000% 1/1/13 (14) 230 248 New Jersey Turnpike Authority Revenue 6.000% 1/1/13 (14)(ETM) 770 846 New Jersey Turnpike Authority Revenue 6.500% 1/1/13 (ETM) 12,500 13,841 New Jersey Turnpike Authority Revenue 6.500% 1/1/16 (ETM) 22,095 24,883 New Jersey Turnpike Authority Revenue 6.500% 1/1/16 (ETM) 1,560 1,904 New Jersey Turnpike Authority Revenue 6.500% 1/1/16 (14) 19,535 22,747 New Jersey Turnpike Authority Revenue 5.000% 1/1/20 5,000 5,421 New Jersey Turnpike Authority Revenue 5.000% 1/1/21 5,000 5,347 New Jersey Turnpike Authority Revenue 5.000% 1/1/22 3,325 3,501 New Jersey Turnpike Authority Revenue 5.250% 1/1/26 (4) 4,000 4,349 New Jersey Turnpike Authority Revenue 5.000% 1/1/30 (4) 18,500 18,828 New Jersey Turnpike Authority Revenue 5.000% 1/1/36 11,000 10,620 New Jersey Turnpike Authority Revenue 5.250% 1/1/40 21,285 21,127 2 New Jersey Turnpike Authority Revenue TOB VRDO 0.310% 3/7/11 LOC 13,455 13,455 Newark NJ GO 5.375% 12/15/13 (14) 2,000 2,135 Ocean County NJ Utility Authority Wastewater Revenue 5.250% 1/1/17 2,665 2,752 Ocean County NJ Utility Authority Wastewater Revenue 5.250% 1/1/18 2,220 2,287 Ocean County NJ Utility Authority Wastewater Revenue 6.600% 1/1/18 (ETM) 2,500 2,950 Passaic Valley NJ Sewage Commissioners Sewer System Revenue 5.750% 12/1/19 1,680 1,854 Passaic Valley NJ Sewage Commissioners Sewer System Revenue 5.750% 12/1/20 1,450 1,592 Passaic Valley NJ Sewage Commissioners Sewer System Revenue 5.750% 12/1/21 3,500 3,831 Port Authority of New York & New Jersey Revenue 5.375% 3/1/28 1,100 1,159 Port Authority of New York & New Jersey Revenue 4.500% 7/15/28 9,000 8,829 Port Authority of New York & New Jersey Revenue 5.000% 3/1/29 4,500 4,592 Port Authority of New York & New Jersey Revenue 5.000% 7/15/31 3,395 3,433 Port Authority of New York & New Jersey Revenue 5.000% 7/15/32 3,500 3,531 Port Authority of New York & New Jersey Revenue 4.750% 11/15/32 4,000 3,853 Port Authority of New York & New Jersey Revenue 4.750% 7/15/33 8,000 7,628 Port Authority of New York & New Jersey Revenue 5.000% 7/15/35 8,500 8,417 Port Authority of New York & New Jersey Revenue 5.000% 5/1/39 6,600 6,415 Port Authority of New York & New Jersey Revenue 5.000% 7/15/39 12,000 11,663 Port Authority of New York & New Jersey Revenue 4.250% 7/15/40 2,250 1,880 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 5.500% 12/1/31 5,000 4,716 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 6.000% 12/1/36 3,000 2,931 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 6.000% 12/1/42 5,000 4,840 Rutgers State University New Jersey Revenue 5.000% 5/1/29 1,110 1,154 South Jersey Port Corp. New Jersey Revenue 5.000% 1/1/23 2,000 2,019 South Jersey Port Corp. New Jersey Revenue 5.100% 1/1/33 1,500 1,450 Stafford NJ Municipal Utility Authority Water & Sewer Revenue 5.500% 6/1/11 (14) 750 757 Tobacco Settlement Financing Corp. New Jersey Revenue 6.000% 6/1/12 (Prere.) 16,650 17,785 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/13 1,225 1,254 Tobacco Settlement Financing Corp. New Jersey Revenue 7.000% 6/1/13 (Prere.) 20,000 22,718 Tobacco Settlement Financing Corp. New Jersey Revenue 4.500% 6/1/23 21,755 18,115 Tobacco Settlement Financing Corp. New Jersey Revenue 4.625% 6/1/26 16,735 11,864 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/29 10,000 6,996 Tobacco Settlement Financing Corp. New Jersey Revenue 5.750% 6/1/32 (Prere.) 34,260 35,884 Tobacco Settlement Financing Corp. New Jersey Revenue 4.750% 6/1/34 9,000 5,476 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/41 11,455 6,857 University of Medicine & Dentistry New Jersey COP 5.250% 6/15/18 (14) 1,975 2,053 University of Medicine & Dentistry New Jersey COP 5.250% 6/15/20 (14) 2,185 2,242 University of Medicine & Dentistry New Jersey COP 5.250% 6/15/22 (14) 2,420 2,452 University of Medicine & Dentistry New Jersey Revenue 6.500% 12/1/12 (ETM) 1,755 1,870 University of Medicine & Dentistry New Jersey Revenue 5.375% 12/1/15 (2) 2,325 2,413 University of Medicine & Dentistry New Jersey Revenue 5.375% 12/1/16 (2) 1,110 1,147 University of Medicine & Dentistry New Jersey Revenue 5.500% 12/1/19 (2) 2,000 2,040 University of Medicine & Dentistry New Jersey Revenue 5.500% 12/1/20 (2) 3,675 3,731 University of Medicine & Dentistry New Jersey Revenue 5.500% 12/1/21 (2) 2,000 2,026 Puerto Rico (1.1%) Puerto Rico GO 5.500% 7/1/18 5,540 5,755 Puerto Rico Highway & Transportation Authority Revenue 5.500% 7/1/14 (Prere.) 3,500 3,988 Puerto Rico Highway & Transportation Authority Revenue 5.500% 7/1/14 (Prere.) 4,125 4,700 Puerto Rico Infrastructure Financing Authority Special Tax Revenue 0.000% 7/1/33 (3) 7,000 1,374 Puerto Rico Public Finance Corp. Revenue 5.500% 2/1/12 (Prere.) 3,250 3,400 Puerto Rico Public Finance Corp. Revenue 5.500% 2/1/12 (Prere.) 1,135 1,187 Puerto Rico Public Finance Corp. Revenue 6.000% 8/1/26 (ETM) 720 887 Virgin Islands (0.3%) Virgin Islands Public Finance Authority Revenue 5.250% 10/1/18 3,390 3,506 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/25 1,500 1,426 Guam (0.2%) Guam Government Limited Obligation Infrastructure Improvement Revenue 5.125% 11/1/11 (2) 3,400 3,381 Total Tax-Exempt Municipal Bonds (Cost $1,843,842) Total Investments (99.1%) (Cost $1,843,842) Other Assets and Liabilities-Net (0.9%) Net Assets (100%) 1 Securities with a value of $1,435,000 have been segregated as initial margin for open futures contracts. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2011, the aggregate value of these securities was $28,840,000, representing 1.6% of net assets. Key to Abbreviations ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. IDA - Industrial Development Authority Bond. IDR - Industrial Development Revenue Bond. PCR - Pollution Control Revenue Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. UFSD - Union Free School District. USD - United School District. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). New Jersey Long-Term Tax-Exempt Fund (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corp. (13) Berkshire Hathaway Assurance Corp. (14) National Public Finance Guarantee Corp. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of February 28, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds  1,837,775  Futures ContractsAssets 1 4   Futures ContractsLiabilities 1 (116)   Total (112) 1,837,775  1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these New Jersey Long-Term Tax-Exempt Fund instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At February 28, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 2-Year United States Treasury Note June 2011 (115) (25,104) (42) 5-Year United States Treasury Note June 2011 (236) (27,597) (74) 10-Year United States Treasury Note June 2011 (390) (46,428) (150) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At February 28, 2011, the cost of investment securities for tax purposes was $1,846,682,000. Net unrealized depreciation of investment securities for tax purposes was $8,907,000, consisting of unrealized gains of $39,683,000 on securities that had risen in value since their purchase and $48,590,000 in unrealized losses on securities that had fallen in value since their purchase . Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARDNEW JERSEY TAX-FREE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: April 15, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARDNEW JERSEY TAX-FREE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: April 15, 2011 VANGUARD NEW JERSEY TAX-FREE FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: April 15, 2011 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 26, 2010, see file Number 33-53683, Incorporated by Reference.
